Citation Nr: 0728003	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  04-38 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for residuals of a shell fragment wound (SFW) to the right 
ankle.

2.  Entitlement to an initial rating in excess of 10 percent 
for right elbow degenerative joint disease (DJD).

3.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a shell fragment wound to the left elbow 
with neuropathy.

4.  Entitlement to a rating in excess of 40 percent for 
residuals of a shell fragment wound to the right thigh and 
hip.

5.  Entitlement to a rating in excess of 20 percent for 
residuals of a shell fragment wound to the right leg.

6.  Entitlement to a rating in excess of 30 percent for 
residuals of a shell fragment wound to the left leg.

7.  Entitlement to a rating in excess of 30 percent for 
residuals of a shell fragment wound to the right medial 
forearm with a history of fracture of the distal ulna.

8.  Entitlement to a rating in excess of 40 percent for 
residuals of a shell fragment wound to the left thigh with 
fracture of the femur and retained foreign bodies.

9.  Entitlement to a rating in excess of 30 percent for 
residuals of a shell fragment wound to the right upper arm, 
posterior aspect with tissue loss and right shoulder rotator 
cuff disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to January 
1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The March 2003 rating decision also continued a 10 percent 
rating for residuals of a shell fragment wound to the left 
forearm with herniation of muscle through scar and a 
noncompensable rating for residuals of a shell fragment wound 
to the right upper back and right mid-back, as well as 
awarding a noncompensable evaluation for post-traumatic 
stress disorder (PTSD).  The veteran filed a notice of 
disagreement (NOD) with respect to these issues and they were 
included in the September 2004 statement of the case (SOC).  
However, in his November 2004 substantive appeal he 
specifically indicated that he was only appealing the 
increased rating claims listed on the cover page of the 
instant decision.  As such, aforementioned claims are no 
longer in appellate status.  38 C.F.R. § 20.202.


FINDINGS OF FACT

1.  The veteran is currently receiving the maximum schedular 
rating for residuals of SFW to the right hip and thigh.

2.  The veteran is currently receiving the maximum schedular 
rating for residuals of SFW to the left thigh with fracture 
of the femur and retained foreign bodies.

3.  The veteran is currently receiving the maximum schedular 
rating for residuals of SFW to the left leg.

4.  The veteran's residuals of SFW to the right ankle have 
not been productive of nonunion of the tibia and fibula with 
loose motion and requiring a brace or ankylosis.

5.  The veteran's residuals of SFW to the right upper arm, 
posterior aspect with tissue loss and right shoulder rotator 
cuff disease, have not been productive of limitation of 
motion of the arm to 25 degrees from the side.  

6.  The veteran's residuals of SFW to the right medial 
forearm with a history of fracture of the distal ulna are 
considered no more disabling than a moderately severe injury 
to muscle group VII.

7.  The veteran's residuals of SFW to the right leg are 
considered no more disabling than a moderately severe injury 
to muscle group XI.

8.  The veteran has full range of motion in the right elbow.

10.  The veteran's residuals of a SFW to the left elbow with 
neuropathy have not been productive of moderate, incomplete 
paralysis of the ulnar nerve.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for residuals of SFW to the right hip and thigh have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.73, Diagnostic Code 5313 (2006).   

2.  The criteria for an evaluation in excess of 40 percent 
for residuals of SFW to the left thigh have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.73, Diagnostic Code 5313 (2006).   

3.  The criteria for an evaluation in excess of 40 percent 
for residuals of SFW to the right hip and thigh have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.73, Diagnostic Code 5313 (2006).   

4.  The criteria for an initial evaluation in excess of 30 
percent for residuals of SFW to the right ankle have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.71a, Diagnostic Code 5262 (2006).   

5.  The criteria for an evaluation in excess of 30 percent 
for residuals of SFW to the right upper arm, posterior aspect 
with tissue loss and right shoulder rotator cuff disease have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.71a, Diagnostic Code 5201 (2006).   

6.  The criteria for an evaluation in excess of 30 percent 
for residuals of SFW to the right medial forearm with a 
history of fracture of the distal ulna have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.73, Diagnostic Code 5307 (2006).   

7.  The criteria for an initial evaluation in excess of 10 
percent for right elbow DJD have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.71a, 
Diagnostic Codes 5010, 5205-5213 (2006).   

8.  The criteria for an initial evaluation in excess of 10 
percent for residuals of a SFW to the left elbow with 
neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.124a, Diagnostic Code 8716 
(2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a September 2002 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence that 
pertained to the claims.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service VA treatment 
records, and VA examination reports.  The veteran presented 
testimony before the Board in August 2006.  The transcript 
has been obtained and associated with the claims file.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions; the 
veteran's service medical records; VA outpatient treatment 
records; the transcript from the August 2006 Board hearing; 
and reports of VA examination.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. § 
4.56(c).   Moderately severe muscle disability involves a 
through and through or deep penetrating wound with 
debridement, prolonged infection, or sloughing of soft parts 
and intermuscular scarring.  There is a record of prolonged 
hospitalization for wound treatment.  There is consistent 
complaint of cardinal signs and symptoms of muscle 
disability, and if present, inability to keep up with work 
requirements.  Objective findings include indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared to sound side demonstrate 
positive evidence of impairment.  38 C.F.R. 
§ 4.56(d).

A severe disability of muscles involves a through-and-through 
or deep penetrating wound due to a high-velocity missile, or 
a large or multiple low-velocity missiles, or the explosive 
effect of a high- velocity missile, or shattering bone 
fracture, with extensive debridement or prolonged infection 
and sloughing of soft parts, intermuscular binding and 
cicatrisation.  The history and complaints are similar to the 
criteria set forth for a moderately severe level, in an 
aggravated form.  The objective findings include extensive 
ragged, depressed and adherent scars of skin so situated as 
to indicate wide damage to muscle groups in the track of the 
missile.  
X-ray films may show minute multiple scattered foreign bodies 
indicating spread of intermuscular trauma and explosive 
effect of the missile.  Palpation shows moderate or extensive 
loss of deep fascia or of muscle substance.  Soft or flabby 
muscles are in the wounded area.  The muscles do not swell 
and harden normally in contraction. Tests of strength or 
endurance compared with the sound side or of coordinated 
movements show positive evidence of severe impairment of 
function.

Additionally, under 38 C.F.R. § 4.55, a muscle injury rating 
will not be combined with a peripheral nerve paralysis rating 
of the same body part, unless the injuries affect entirely 
different functions.  38 C.F.R. § 4.55(a).  The combined 
evaluation of muscle groups acting upon a single unankylosed 
joint must be lower than the evaluation for unfavorable 
ankylosis of that joint, except in the case of muscle groups 
I and II acting upon the shoulder.  38 C.F.R. § 4.55(d).  For 
compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  38 C.F.R. § 4.55(e).  For 
muscle group injuries in different anatomical regions which 
do not act upon ankylosed joints, each muscle group injury 
shall be separately rated and the ratings combined under the 
provisions of 38 C.F.R. § 4.25.  38 C.F.R. § 4.55(f)

Residuals of SFW to the Left Thigh, Right Thigh and Hip, and 
Left Leg

The veteran's residuals of SFW to the left thigh, as well as 
the right thigh and hip, are each currently rated as 40 
percent disabling under 38 C.F.R. § 4.73, Diagnostic Code 
5313.  Under this Code, 40 percent is maximum schedular 
rating available for severe muscle injuries to the pelvic 
girdle and thigh in Group XIII.  The veteran is also 
receiving the maximum schedular rating available, 30 percent, 
for severe muscle injuries to the left leg in Group XI.  
38 C.F.R. § 4.73, Diagnostic Code 5311.

In the veteran's November 2004 substantive appeal he 
indicates that the ratings assigned for the aforementioned 
disabilities are "right," with one exception if there was a 
fracture of the right femur, then a higher rating is 
warranted for the right thigh and hip.  The Board notes that 
a fracture of the right femur was not found upon 
x-rays in April 1969, July 1984, February 1989, September 
2002, December 2002, and June 2004.

The veteran essentially argues that while the RO decision was 
"right", his disabilities interfered with employment.  His 
argument amounts to a request for extraschedular entitlement.  
In the instant case, the veteran has a combined 100 percent 
schedular rating reflecting the fact that together all of the 
veteran's disabilities result in total employment impairment.  
The individual disabilities alone have not currently required 
frequent inpatient hospitalization nor have the disabilities, 
standing separately, markedly interfered with employment.  
The assigned ratings adequately compensate the veteran for 
the nature and extent of severity of his residuals of SFW to 
the left thigh, right thigh and hip, and left leg.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for referral for extraschedular consideration.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claims, that doctrine is not applicable in the 
instant appeals.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   

Residuals of SFW to the Right Ankle

The Board notes that the appeal with respect to this issue 
arises from the initial grant of service connection.  See 
Fenderson, supra. 

The veteran's residuals of SFW to the right ankle is 
currently rated as 30 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5262.  Under this Code, a 30 percent 
rating is assigned for malunion of the tibia and fibula with 
marked knee or ankle disability.  A 40 percent evaluation is 
warranted for nonunion of the tibia and fibula with loose 
motion requiring a brace.  38 C.F.R. § 4.71a.  

Again, on his substantive appeal, the veteran argues that the 
30 percent was "right."  The veteran contends that he has 
symptoms such as swelling, as well as difficulty standing and 
driving.  Having carefully considered the evidence of record, 
and in 
light of the applicable laws and regulations, the Board finds 
that currently assigned 30 percent rating for residuals of 
SFW to the right ankle is proper.  See 38 C.F.R. §§ 4.3, 4.7.  
In this regard, there has been no objective evidence of 
nonunion of the tibia and fibula with loose motion requiring 
a brace to warrant a 40 percent rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5262.  X-rays dated in July 1984, 
December 2002, and June 2004 were negative.  There is also no 
indication that the veteran wears an ankle brace.  

Moreover, there was no evidence of ankylosis of the right 
ankle (Diagnostic Code 5270).  38 C.F.R. § 4.71a.  Upon VA 
examination in December 2002, the veteran had 20 degrees of 
dorsiflexion and 40 degrees of plantar flexion.  Likewise, VA 
outpatient treatment records dated April 2004 show the 
veteran had full range of motion in the right ankle.  Upon VA 
examination in June 2004, the veteran had dorsiflexion to 20 
degrees and plantar flexion to 45 degrees.  There was no 
evidence of ankylosis. 

Thus, the preponderance of the evidence is against the 
assignment of an evaluation in excess of the 30 percent 
presently assigned for any period during the course of the 
appeal.  See Fenderson, supra.

Moreover, this condition has not required frequent inpatient 
hospitalization nor by itself markedly interfered with 
employment.  The assigned rating adequately compensates the 
veteran for the nature and extent of severity of his 
disability.  Thus, the Board concludes that referral of this 
case for consideration of an extraschedular rating is not 
warranted.  See Floyd, 8 Vet. App. at 96; Bagwell, 9 Vet. 
App. at 338-339.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
increased rating claim must be denied.  Gilbert, 
1 Vet. App. at 57. 



Residuals of SFW to the Right Upper Arm Posterior Aspect with 
Tissue Loss and Right Shoulder Rotator Cuff Disease

The veteran's residuals of SFW to the right upper arm, 
posterior aspect with tissue loss and right shoulder rotator 
cuff disease is currently rated as 30 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5201.  Under this Code, a 
30 percent rating is assigned for limitation of motion of the 
arm midway between the side and shoulder level.  38 C.F.R. 
§ 4.71a.   A 40 percent rating is assigned for limitation of 
motion of the arm to 25 degrees from the side.  Id.

The veteran contends that he is entitled to a higher rating 
due to such symptoms as difficulty lifting and pain 
associated with weather changes.  Having carefully considered 
the evidence of record, and in light of the applicable laws 
and regulations, the Board finds that currently assigned 30 
percent rating for residuals of SFW to the right upper arm is 
proper.  See 38 C.F.R. §§ 4.3, 4.7.  

In this regard, upon VA examination in December 2002, the 
veteran had normal range of motion of the right shoulder 
without any pain, fatigue, weakness, or lack of endurance.  
Upper extremity motor and sensory function was normal.  Deep 
tendon reflexes were symmetrical and normal in the biceps and 
triceps.  X-rays of the right shoulder showed no deformities.  
There were small metallic foreign objects. 

Upon VA examination in June 2004, range of motion of the 
right shoulder was as follows: flexion to 90 degrees; 
abduction to 90 degrees; and external and internal rotation 
to 90 degrees.  There was pain between 70 and 90 degrees of 
flexion and abduction and between 80 and 90 of external and 
internal rotation.  This was considered consistent and did 
not change with flare-ups.  The veteran had normal biceps and 
triceps reflexes.

The Board has considered functional loss due to flare-ups, 
pain, fatigability, incoordination, pain on movement, and 
weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  However, as noted 
above pain upon range of motion was considered consistent and 
did not additionally limit range of motion or function during 
flare-ups.  There has been no objective evidence of 
limitation of motion of the arm to 25 degrees from the side, 
even considering his complaints of pain.  38 C.F.R. § 4.71a.  

Moreover, this condition has not required frequent inpatient 
hospitalization nor by itself markedly interfered with 
employment.  The assigned rating adequately compensates the 
veteran for the nature and extent of severity of his 
disability.  Thus, the Board concludes that referral of this 
case for consideration of an extraschedular rating is not 
warranted.  See Floyd, 8 Vet. App. at 96; Bagwell, 9 Vet. 
App. at 338-339.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
increased rating claim must be denied.  Gilbert, 
1 Vet. App. at 57. 

Residuals of SFW to the Right Medial Forearm

The veteran's residuals of SFW to the right medial forearm 
with tissue loss and scar, with history of fracture to the 
distal ulna is currently rated as 30 percent disabling under 
38 C.F.R. § 4.73, Diagnostic Code 5307.  Under this Code, a 
30 percent rating is assigned for moderately severe muscle 
injuries to muscle group VII, major.  The functions of these 
muscles consist of flexion of wrist and fingers.  The muscles 
arising from internal condyle of humerus: Flexors of the 
carpus and long flexors of fingers and thumb; pronator.  For 
the major extremity severe muscle group VII injury is rated 
as 40 percent disabling.  38 C.F.R. § 4.73.

In his substantive appeal, the veteran contends that his 
condition should be rated 30 percent based on fracture, and 
that it affected his work.  As noted above, the veteran is in 
receipt of a 30 percent rating for this disorder.  The 
veteran reports symptoms such as swelling of the fingers, 
reduced grip, and difficulty with fine motor skills of the 
right hand.  Having carefully considered the evidence of 
record, and in light of the applicable laws and regulations, 
the Board finds that currently assigned 30 percent rating for 
residuals of SFW to the right medial forearm is proper.  See 
38 C.F.R. §§ 4.3, 4.7.  

The evidence shows that the veteran sustained multiple SFW to 
the upper extremities without major artery or nerve 
involvement.  The veteran was injured by a "booby trap."  
The injuries were debrided at the Field Hospital and had 
delayed primary closure on November 11, 1968.  X-rays of the 
right forearm showed an undisplaced fracture of the distal 
ulnar shaft.  He was transferred to the military hospital at 
Fort Jackson on December 9, 1968.  On December 14, 1968, he 
was given a 30 day convalescent leave.  Thereafter, the 
veteran was asymptomatic and all the wounds were healed.  

This type of injury is consistent with the history of a 
moderately severe, but not severe, muscle injury under 38 
C.F.R. § 4.56(c)(d)(4).  Notably, there was no extensive 
debridement or prolonged infection and sloughing of soft 
parts, intermuscular binding and cicatrisation.  Post service 
medical evaluations do not reflect more than moderately 
severe impairment of muscle group VII functions.  Shortly 
after the veteran's discharge from service, upon VA 
examination in April 1969, scars on the right medial forearm 
were well healed and not tender or adherent.  There was no 
limitation of motion of the upper extremity.  

Upon VA examination in December 1969, there was no evidence 
of subcutaneous tissue loss or adhesion on the right medial 
forearm.  

X-rays taken in July 1984, show a few pinpoint-size metallic 
densities in the soft tissues of the proximal third of the 
forearm.  The February 1989 report of VA examination showed 
the right forearm scar was the size of a quarter and well 
healed and non tender.  X-rays showed small shrapnel pieces 
in the proximal right forearm.

Upon VA neurological examination in May 1990, there was no 
evidence of fracture or dislocation of any of the bony 
structures of the right wrist.  Motor examination was 5/5 
strength and there was free range of motion.  There was 
normal pinprick.  There was no atrophy of the muscles except 
as focal areas beneath the scar where the shrapnel entered.  
There was no general wasting to indicate a motor neuron 
process or radiculopathy.  

X-rays of the right wrist showed no fracture or dislocation 
in March 2001.  There was no bony or joint pathology.

Upon VA examination in December 2002, the veteran had 
dorsiflexion to 45 degrees and radial deviation to 10 
degrees.  Ulnar deviation was normal at 45 degrees.  There 
was no ankylosis of the right wrist.  Upper extremity motor 
and sensory function was normal.

Upon VA examination in June 2004, there was no ulceration, 
adherence, or instability of the scars.  There was no 
hyperpigmentation, abnormal texture, or limitation of motion 
due to the skin scars themselves.  The right wrist was 
involved and dorsiflexed to 60 degrees.  Palmar flexion was 
to 60 degrees, radial deviation to 15 degrees, and ulnar 
deviation was to 30 degrees.  The veteran had 4/5 hand grip 
on the right.  He had normal biceps and triceps reflexes.  X-
rays of the right forearm showed multiple small, tiny 
metallic foreign bodies in the soft tissues.

In short, no more than moderately severe muscle group VII 
disability is shown, and a rating in excess of 30 percent 
under Code 5307 is not warranted.  

Moreover, this condition has not required frequent inpatient 
hospitalization nor by itself markedly interfered with 
employment.  The assigned rating adequately compensates the 
veteran for the nature and extent of severity of his 
disability.  Thus, the Board concludes that referral of this 
case for consideration of an extraschedular rating is not 
warranted.  See Floyd, 8 Vet. App. at 96; Bagwell, 9 Vet. 
App. at 338-339.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
increased rating claim must be denied.  Gilbert, 
1 Vet. App. at 57. 

Residuals of a SFW to the Right Leg

The veteran's residuals of SFW to the right leg are currently 
rated as 20 percent disabling under 38 C.F.R. § 4.73, 
Diagnostic Code 5311.  Under this Code, a 20 percent rating 
is assigned for moderately severe muscle injuries to Group 
XI.   
The functions of these muscles consist of propulsion, plantar 
flexion of foot, stabilization of the arch, flexion of the 
toes, and flexion of the knee. The muscles involved are the 
posterior and lateral crural muscles and muscles of the calf.  
Severe muscle group XI injury is rated as 30 percent 
disabling.  38 C.F.R. § 4.73.

The veteran contends that he is entitled to a higher rating 
due to such symptoms as pain and difficulty standing.  Having 
carefully considered the evidence of record, and in light of 
the applicable laws and regulations, the Board finds that 
currently assigned 20 percent rating for residuals of SFW to 
the right leg is proper.  See 38 C.F.R. §§ 4.3, 4.7.  

The evidence reveals the veteran sustained multiple SFW to 
the lower extremities without major artery or nerve 
involvement.  The veteran was injured by a "booby trap."  
The injuries were debrided at the Field Hospital and had 
delayed primary closure on November 11, 1968.  X-rays showed 
no evidence of fractures.  He was transferred to the military 
hospital at Fort Jackson on December 9, 1968.  On December 
14, 1968, he was given a 30 day convalescent leave.  
Thereafter, the veteran was asymptomatic and all the wounds 
were healed.  

This type of injury is consistent with the history of a 
moderately severe, but not severe, muscle injury under 38 
C.F.R. § 4.56(c)(d)(4).  Notably, there was no extensive 
debridement or prolonged infection and sloughing of soft 
parts, intermuscular binding and cicatrisation.  Post service 
medical evaluations do not reflect more than moderately 
severe impairment of muscle group XI functions.  

X-rays taken in April 1969 show no abnormal skeletal changes 
of the right leg.  There was some wire suture material in the 
distal and lower femur.  There were numerous small and tiny 
metallic foreign bodies in the soft tissue throughout the leg 
posteriorly.  Scars on the right leg were well healed.  
Though tender, they were not adherent.  The veteran was able 
to squat and raise himself up easily. 

Scars on the right leg were considered well healed upon VA 
examination in February 1989.  X-rays of the right femur were 
normal.

Upon VA neurological examination in May 1990 there was mild 
decrease in muscle strength in the right hamstring due to 
bulk loss of muscle from the wound; however there was no 
atrophy.  There was also no general wasting to indicate a 
motor neuron process or radiculopathy.  Coordination and gait 
were normal.

The May 1990 VA orthopedic examination showed the veteran had 
5/5 strength of the right leg.  There was normal sensation 
distally.  There was no radicular symptomatology.

Upon VA examination in December 2002, the scars of the right 
lateral leg were generally depressed.  Ulceration was absent.  
There was no keloid formation.  While there was some 
hypopigmentation to the scars, there was no 
hyperpigmentation.  The examiner noted there was some 
limitation of motion of the knee.  Range of motion of the 
right knee was to 45 degrees.  The veteran was not able to 
squat.  
X-rays of the right knee showed mild degenerative changes.  

In an addendum opinion, the examiner indicated that the knee 
arthritis was not causally related to the SFW.  He opined 
there were only mild arthritic changes compatible with his 
age without evidence of any bony or joint destruction 
previously from these small shell fragments that are confined 
to the soft tissues 
to the knee area.

Upon VA examination in June 2004, the examiner noted there 
was no limitation
of motion due to the skin scars themselves.  His gait was 
normal.  He had an occasional limp.  There was a deep wound 
with muscle loss in the right leg.  Flexion of the knees was 
to 110 degrees.  The examiner also noted an arthritic 
condition in the veteran's knees.  There was no sensory loss 
in the lower extremities.  The veteran had normal Achilles 
and patellar reflexes.  

In short, no more than a moderately severe muscle group XI 
disability is shown, and a rating in excess of 20 percent 
under Code 5311 is not warranted.  

Moreover, this condition has not required frequent inpatient 
hospitalization nor by itself markedly interfered with 
employment.  The assigned rating adequately compensates the 
veteran for the nature and extent of severity of his 
disability.  Thus, the Board concludes that referral of this 
case for consideration of an extraschedular rating is not 
warranted.  See Floyd, 8 Vet. App. at 96; Bagwell, 9 Vet. 
App. at 338-339.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
increased rating claim must be denied.  Gilbert, 
1 Vet. App. at 57. 

Right Elbow DJD

The Board notes that the appeal with respect to this issue 
arises from the initial grant of service connection.  See 
Fenderson, supra. 

The veteran's right elbow DJD is currently rated as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5010.  Under this Code, traumatic arthritis is rated as 
degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. 
§ 4.71a.  Degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.  With any form of arthritis, painful motion 
is an important factor of disability.  The intent of the 
rating schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
joints involved should be tested for pain on both active and 
passive motion, in weight-bearing and non weight-bearing and, 
if possible, with range of the opposite undamaged joint.  38 
C.F.R. § 4.59.

Where limitation of motion is noncompensable, a rating of 10 
percent is assigned for each major joint or group of minor 
joints affected by limitation of motion to be combined not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion a 10 percent rating is 
assigned where there is x-ray evidence of involvement of two 
or more major joints, or two or more minor joint groups; and 
a 20 percent evaluation is assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and occasional incapacitating 
exacerbations.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.

In his substantive appeal, the veteran states that the RO 
decision is "right" but that the condition would affect his 
work.  

Having carefully considered the evidence of record, and in 
light of the applicable laws and regulations, the Board finds 
that currently assigned 10 percent rating for right elbow DJD 
is proper.  See 38 C.F.R. §§ 4.3, 4.7.  In this regard, upon 
VA examination in December 2002 range of motion of the right 
elbow was normal.  There was no evidence of ankylosis.  X-
rays showed degenerative changes.  As noted above, in a March 
2003 VA addendum opinion, the examiner opined the right elbow 
arthritis was related to the SFW.  

Upon VA examination in June 2004, the veteran had range of 
motion as follows: 145 degrees of flexion; 0 degrees of 
extension; 85 degrees of supination; and 80 degrees of 
pronation.  The examiner noted that 10 degrees of flexion was 
lost at the elbow with prolonged use secondary to fatigue not 
pain.

The objective medical evidence of record indicates the 
veteran had full range of motion in the right elbow.  
38 C.F.R. § 4.71a.  According to Plate I full range of motion 
of the elbow is 0 to 145 degrees.  Id.   The Board has 
considered the veteran's complaints of pain experienced in 
his elbow and that there was 10 degrees loss of flexion with 
prolonged use secondary to fatigue.  There was no evidence of 
incoordination or weakness.  The loss of flexion with 
repetitive use is accounted for in the initial 10 percent 
rating as the veteran does not have compensable limitation of 
motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 4.71a; DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995).  

The Board has also considered rating the veteran's service-
connected disability under a different Diagnostic Code, but 
finds none that may be assigned on the facts of record or 
which would avail the veteran of a higher disability rating.  
See Butts,
5 Vet. App. at 538.  There has been no objective medical 
evidence of the following: ankylosis of the elbow (Diagnostic 
Codes 5205); limitation of flexion of the forearm to 110 
degrees (Diagnostic Codes 5206); limitation of extension of 
the forearm to 45 degrees (Diagnostic Code 5207); or flail 
joint (Diagnostic Code 5209).  

Thus, in light of the above, the preponderance of the 
evidence is against an increased rating for any period during 
the course of the appeal.  See Fenderson, supra.

Moreover, this condition has not required frequent inpatient 
hospitalization nor by itself markedly interfered with 
employment.  The assigned rating adequately compensates the 
veteran for the nature and extent of severity of his 
disability.  Thus, the Board concludes that referral of this 
case for consideration of an extraschedular rating is not 
warranted.  See Floyd, 8 Vet. App. at 96; Bagwell, 9 Vet. 
App. at 338-339.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
increased rating claim must be denied.  Gilbert, 
1 Vet. App. at 57. 


Residuals of a SFW to the Left Elbow with Neuropathy.

The Board notes that the appeal with respect to this issue 
arises from the initial grant of service connection.  See 
Fenderson, supra. 

The veteran's left elbow is currently rated as 10 percent 
disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8716.  
Under this Code, a 10 percent rating is assigned for mild, 
incomplete, paralysis of the ulnar nerve, major or minor.  
38 C.F.R. § 4.124a.  Additional ratings for the minor arm are 
assigned as follows: 20 percent, moderate, incomplete, 
paralysis, major; 30 percent, severe, incomplete, paralysis, 
major; and 50 percent, for complete paralysis.  Id.  

The veteran again contends in his substantive appeal that the 
RO decision is "right" but that it affects his work.  
Having carefully considered the evidence of record, and in 
light of the applicable laws and regulations, the Board finds 
that currently assigned 10 percent rating for residuals of a 
SFW to the left elbow with neuropathy is proper.  See 
38 C.F.R. §§ 4.3, 4.7.  In this regard, an October 1983 
electro-myography (EMG) and nerve conduction study was 
normal.

Upon VA examination in May 1990 the veteran had 5/5 strength 
with normal bulk and tone.  He had free range of motion.  
Sensory exam revealed a slight subjective decrease to 
pinprick in the left median and ulnar cutaneous nerves.  
There was no muscle atrophy and no general wasting to 
indicate a motor neuron process or radiculopathy.  

VA outpatient treatment records dated in March 2001 show the 
veteran had left elbow calcification (non-mobile) at the 
olecranon.  There was no bursal swelling.  The veteran had 
full range of motion.  

Upon VA examination in December 2002, range of motion of the 
left elbow was normal.  There was some pain between 135 and 
145 degrees of flexion.  While the examiner noted lack of 
endurance and an inability to do repetitive bending of the 
left elbow, there was no evidence of ankylosis.  

Upon VA examination in June 2004, the veteran had range of 
motion as follows: 145 degrees of flexion; 0 degrees of 
extension; 85 degrees of supination; and 80 degrees of 
pronation.  The examiner noted that 10 degrees of flexion was 
lost at the elbow with prolonged use secondary to fatigue not 
pain.


The term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the type 
pictured for complete paralysis given with each nerve.  
38 C.F.R. § 4.124a.  When the involvement is wholly sensory, 
as is the case here, the rating should be for the mild, or at 
most, the moderate degree.  Id.
While the objective medical evidence of record indicates that 
the veteran made sporadic complaints of arm and hand 
numbness, at no time has there been any indication that the 
veteran's left elbow neuropathy was productive of moderate, 
incomplete paralysis of the ulnar nerve.  Id.

Thus, in light of the above, the preponderance of the 
evidence is against an increased rating for any period during 
the course of the appeal.  See Fenderson, supra.

Moreover, this condition has not required frequent inpatient 
hospitalization nor by itself markedly interfered with 
employment.  The assigned rating adequately compensates the 
veteran for the nature and extent of severity of his 
disability.  Thus, the Board concludes that referral of this 
case for consideration of an extraschedular rating is not 
warranted.  See Floyd, 8 Vet. App. at 96; Bagwell, 9 Vet. 
App. at 338-339.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
increased rating claim must be denied.  Gilbert, 
1 Vet. App. at 57. 


Conclusion

As a final matter, the Board notes the veteran's 
representative has argued for separate compensable evaluation 
for multiple tender and painful scars.  The premise of their 
argument is that Diagnostic Code 7804 is ambiguous as to 
whether multiple scars are to be rated separately or as one 
disability.  



Under the new skin regulations made effective August 30, 
2002, applicable in this case as the veteran filed his claims 
in September 2002, in order to warrant a 10 percent rating 
under 38 C.F.R. § 4.118, Diagnostic Code 7804, the scars must 
be superficial and painful on examination.  

The Board has considered the representative's argument.  
However, upon VA examination in December 2002, physical 
evaluation revealed multiple scars, but indicated only that 
the left calf scar was tender.  This scar also had tissue 
loss.  Thus, by definition, this scar is deep, not 
superficial.  A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118.  
Therefore, Diagnostic Code 7804 does not apply.  

Moreover, the symptomatology associated with his scars is 
considered in the evaluations assigned for his fragment 
wounds.  In this regard, the evaluation of the same 
disability or manifestation under various diagnoses is to be 
avoided.  38 C.F.R. § 4.14 (2006).  The critical element was 
that none of the symptomatology for any of the conditions was 
duplicative of or overlapping with the symptomatology of the 
other conditions.  Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  

In this case, it would violate the rule against pyramiding to 
assign separate ratings for scars as the same symptoms have 
been used to evaluate the residuals of shell fragment wounds 
under the rating criteria for muscle injuries.  While the 
right ankle has been rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5262, the scar is not considered superficial 
and further, the scars of the right ankle do not cover an 
area or areas exceeding 6 square inches (39 sq. cm.).  
38 C.F.R. § 4.118, Diagnostic Code 7801.  The right upper 
arm, right elbow, and left elbow do not meet the criteria 
previously set forth under 38 C.F.R. § 4.118, Diagnostic Code 
7804.  Loss of range of motion of the right knee has been 
attributed to non-service connected arthritis.  As such, 
separate compensable ratings for multiple scars are 
precluded.

In summary, it appears the veteran's appeal centered on the 
argument that his disabilities interfere with employment.  As 
noted above, the veteran is presently in 
receipt of a 100 percent combined evaluation.  This 
evaluation is the maximum combined evaluation assignable, and 
represents VA's finding that the veteran's disabilities 
together prevent employment.  


ORDER

Entitlement to an initial rating in excess of 30 percent for 
residuals of a shell fragment wound to the right ankle is 
denied.

Entitlement to an initial rating in excess of 10 percent for 
residuals of a shell fragment wound to the right elbow with 
DJD is denied.

Entitlement to an initial rating in excess of 10 percent for 
residuals of a shell fragment wound to the left elbow with 
neuropathy is denied.

Entitlement to a rating in excess of 40 percent for residuals 
of a shell fragment wound to the right thigh and hip is 
denied.

Entitlement to a rating in excess of 20 percent for residuals 
of a shell fragment wound to the right leg is denied.

Entitlement to a rating in excess of 30 percent for residuals 
of a shell fragment wound to the left leg is denied.

Entitlement to a rating in excess of 30 percent for residuals 
of a shell fragment wound to the right medial forearm with a 
history of fracture of the distal ulna is denied.

Entitlement to a rating in excess of 40 percent for residuals 
of a shell fragment wound to the left thigh with fracture of 
the femur and retained foreign bodies is denied.

Entitlement to a rating in excess of 30 percent for residuals 
of a shell fragment wound to the right upper arm, posterior 
aspect with tissue loss and right shoulder rotator cuff 
disease is denied.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


